 I take great pleasure in extending to Mr. Choudhury the warmest congratulations of the delegation of Trinidad and Tobago on his election as President of this forty-first session of the General Assembly. It is a tribute to his personal experience and diplomatic skill and to the international esteem in which his country is held. This session is called upon to take certain major decisions which will guide our Organization for years to come and we feel assured that his presidency of this Assembly will contribute greatly to the successful conclusion of our deliberations.
My delegation joins other delegations in congratulating Ambassador Jaiae de Pinies, who so ably presided over the last session of the General Assembly and the historic special session on the critical economic situation in Africa.
We also wish to express once more our deep appreciation to the Secretary-General, Mr. Javier Perez de Cuellar, for his continued devotion to the cause of peace and his untiring efforts in promoting the role and the effectiveness of the United Nations.
Trinidad and Tobago has now entered upon its twenty-fifth year as an independent sovereign State and recently celebrated the tenth anniversary of its status as a republic. It is in this context, as a relatively new State and against the background of recent developments in the conduct of international relations which threaten the sovereignty, security and economic independence of small States, that we address the General Assembly today.Last year, during the cooperation of the fortieth anniversary of the founding of the United Nations, all Member states of the Organization pledged to do their utmost to strengthen our institution. One year later, the Assembly is taking place under the threatening shadow of a financial crisis which is endangering the viability of the United Nations. .This crisis is but one aspect of a much deeper malaise which could ultimately unravel the very fabric of international political and economic relationships and co-operation so painstakingly woven over the past four decades.
Evidence of this malaise is manifested by the increasing efforts to subordinate the sovereignty of the weak to the might of the strong; by the growing trend towards unilateralism with the concomitant undermining of multilateral institutions; by the selective interpretation and application of international law to justify narrow national interests; by the frequent recourse to the threat or use of force in international relations; and by non-respect for the principle of the peaceful resolution of disputes.
Meanwhile, trade is impeded by the creation of protectionist barriers; the international economic system is disrupted by the disregard of the key currency nations for the far-reaching effects of their domestic monetary and financial policies; growth and development are inhibited by the inadequacies of the international financial institutions; and developing countries continue to be overwhelmed by external debt.
It is paradoxical that all this is taking place at a time when the world has become increasingly interdependent as a result of social, economic, political and technological change. Indeed, now, more than ever, we need to strengthen multilateral institutions, the cornerstones of the international system, which were designed to promote international relations based on the principles of sovereignty, equality, economic justice and the rule of international law.
Today, the defiance of the rule of international law, the disregard for resolutions of the United Nations and the imposition of unilateral solutions have only compounded the difficulties of resolving the major issues relating to peace and security in our global society. It is therefore not surprising that so many problems persist and continue to appear on the international agenda, becoming less and less amenable to peaceful solution. Failure to bring these matters to an end must be a source of great concern to all of us in the Organization.
Nowhere is this deplorable state of affairs more evident than in South Africa. The degradation and subjugation imposed on millions of South Africans by the racist Pretoria regime have been repeatedly condemned by the international community and the abhorrent practice of apartheid has been declared a crime against humanity. The increasing bloodshed and violence brought about by the ruthless and repressive measures imposed by the Pretoria regime in an attempt to stifle all internal opposition to apartheid have now resulted in an almost universal sense of outrage.
Peaceful demonstrations, campaigns of civil disobedience and non-violent action by the oppressed majority in South Africa have been met by ever-increasing repression and brutality. All forms of diplomatic approaches have been rebuffed by Pretoria. Yet resolutions of the United Nations continue to be ignored and the will of the international community flouted with impunity.
How many more must die before apartheid is abolished? How many more must die before those countries with the most influence on the Pretoria regime accept that comprehensive mandatory economic sanctions now remain the only effective peaceful means of hastening the demise of apartheid? How many more must die before those States cease to consider as -immoral and utterly repugnant" punitive sanctions in eradicating a system which they publicly acknowledge to be "morally wrong and politically unacceptable"? How many more must die? The gravity of the situation in South Africa brings sharply into focus the issue of Namibia's independence. Here is another glaring example of the lack of political will of Member States to implement the resolutions of the United Nations. The overwhelming majority of the members of the international community is convinced that the regime in South Africa will not negotiate in good faith over the independence of Namibia.
The United Nations, during its early years of existence, moved with alacrity in the face of aggression to establish a presence in troubled regions of the world. Even today, the Organization has peace-keeping forces in various areas, yet we seem unwilling to take the same action in a Territory which is the direct responsibility of the United Nations. What is more, a plan has already been approved by the Security Council in resolution 435 (1978) for ensuring the independence of Namibia through the holding of free elections under United Nations supervision and control and including the establishment of the United Nations Transition Assistance Group (UNTAG). Instead, what do we find? A puppet regime has been installed by racist South Africa and we, the Members of the Organization, stand by seemingly helpless. This is a blemish on the proud record of the United Nations in the area of decolonization which we must act with dispatch to erase.
In other regions of the world the increasing unwillingness of States to heed the basic tenets of international relations has led to protracted regional conflicts which appear to be more and more intractable. The tragic conflict between Iran and Iraq continues unabated, decimating the fine flower of youth of both nations, ravaging innocent civilian communities and threatening to spill beyond its present confines thus creating a potentially even more explosive situation. Surely, it is time for a peaceful settlement of this conflict. The situation in the Middle East has not improved and continues to take a course which not only heightens tension and increases instability in that area, but also threatens international peace and security. The problem has been further aggravated by the fact that the United Nations Interim Force in Lebanon (UNIFIL) has now become the target of attack. This grave development has incalculable consequences for United Nations peace-keeping efforts. UNIFIL must be allowed to discharge its mandate in southern Lebanon in accordance with the relevant Security Council resolutions.
With regard to the Palestinian problem, my Government continues to believe that only a negotiated solution which respects the rights of all States in the region to secure boundaries and recognizes the inalienable rights of the Palestinians to a homeland will bring a just and lasting solution to the problems of this region.*
Persistent instability in Central America continues to be a natter of grave concern to the region. We are convinced that increasing armed conflict will only serve to aggravate the situation. We therefore urge that the process of peaceful negotiation and dialog be pursued, and in this regard ray Government continues to give its unswerving support to the Contadora peace process which we see as the most effective instrument for securing enduring peace in the region.
Trinidad and Tobago continues to believe that the basis for a negotiated settlement in Afghanistan and Kampuchea is the withdrawal of all foreign forces from both countries. In this connection, we support the efforts undertaken by the United Nations to contribute to a settlement of the problems affecting these countries. We also endorse the premise that the peaceful resolution of the Korean problem and the relaxation of tension can result only from direct talks between the two parties. Trinidad and Tobago therefore hopes that substantive dialog between the Democratic People's Republic of Korea and the Republic of Korea will soon resume and continue until a solution to the problem is found.
In designating 1986 as "International Year of Peace," with the theme "To Safeguard Peace and the Future of Humanity," the United Nations recognized not only that the attainment of durable peace required the contribution of every State, but also that it was the responsibility of all States to help to safeguard the future of humanity by reducing the threat of nuclear devastation. Hew ever, the two super-Powers have a special responsibility for bringing an end to the senseless arras race and for concluding agreements which will ultimately lead to arms control and nuclear disarmament. My Government expresses the hope that there will soon be substantial improvement in the climate and the spirit of co-operation between the two super-Powers so that progress can be made on these issues. The overriding importance of nuclear disarmament should not divert our attention from the issue of conventional weapons, the proliferation and sophistication of which have resulted in untold destruction and suffering during the course of local and regional conflicts in the developing world. Experience has shown that the accumulation of weapons does not provide the security it purports to attain, but rather escalates tension, promotes distrust and precipitates conflicts. In a world of increasing material needs and finite resources, man's technological advances should be better utilized to promote development and to eliminate hunger, suffering and want. We look forward to the convening of the International Conference on the Relationship Between Disarmament and Development in 1987, which, we hope, will lead to a clear definition of all aspects of this issue and elaborate measures which will promote the welfare of all peoples.
There is a growing awareness of the links between development and peace and security. However, what is needed is the recognition by the developed countries that in an increasingly interdependent world the efforts of all countries will have to be concerted in order to overcome the structural imbalances and inequities of the global economy and that the multilateral institutions have an important role to play in attaining this objective.
The present world economic system, which has historically been structured to meet the requirements of the industrialized nations, continues to operate to the disadvantage of the developing countries. These countries, which are still in the main primary producers, now find themselves faced not only with the unprecedented collapse in the prices of nearly all commodities but also with the economic consequences of the fundamental changes that are taking place in the nature of, and demand for, materials in the industrialized countries. Technological advances are making possible not only new materials in substitution for many of the primary products of developing countries but also new uses for these materials in processes to which the primary products cannot readily be adopted. These new materials are already displacing minerals upon which the economies of some developing countries depend for the means of achieving the much desired improvements in the economic and social condition of their peoples.
The recent dramatic fall in the price of crude oil has had a devastating effect on the economic situation of oil-producing countries everywhere, forcing many of them to make drastic adjustments in their economies in order to cope with their straitened circumstances, Further, although the lower oil prices may have eased the balance-of-payments position of some developing countries, that benefit has been largely offset by a sharp drop in the transfer of financial resources and in the level of concessional assistance.
The developed countries themselves have not escaped the effects of petroleum prices in dramatic decline. Whole regions and cities that at one time prospered, directly or indirectly, through the oil industry, have found themselves faced with serious economic problems. Business enterprises, even banks, have gone bankrupt; unemployment has risen; and governmental and other activities have been adversely affected by declining revenues. It must now, therefore, be generally recognized that a gradual increase in prices to reasonably remunerative levels, not only of oil but also of other primary products, is an essential ingredient in the recovery and stability of the world economy.
Efforts made by developing countries to reduce dependence on income from primary products by diversifying their economies and by developing an industrial base have been frustrated by the increasing tendency of developed countries to restrict access to their markets for a wide range of manufactured and semi-manufactured products. My delegation wishes to stress that access to the markets of the industrialized com tries remains crucial to the development prospects of the developing countries. The recent agreement in Punta del Este to convene a new round of multilateral trade negotiations is therefore most welcome. He hope that this new round will result in the removal of protectionist barriers and restrictions which now bedevil international trade.
The proper functioning of the international trading system is a necessary condition for monetary and financial stability. The distortion of this system has surfaced as currency misalignments, volatile capital movements and a general failure of the regime of floating exchange rates to establish stability.
The key currency countries need to become more aware of their role and, more important, of their responsibility, given the effects of their domestic policies upon the international economic system. For far too long, these countries have adopted policies which have impaired the proper functioning of the international economic system.
There is growing recognition that co-ordination and harmonization of interests are crucial to the long-term coherence, viability and vitality of the international economic system. Last year there were signs of a new commitment to growth-oriented policies, lower interest rates, realignment of currencies and closer co-ordination of national policies. Summitry and declarations of intent, however, are not enough.
Trinidad and Tobago is of the view that the linkage within the international system demands that existing arrangements be improved and new mechanisms devised to mobilize the participation of all States. Such mechanisms should give full recognition and effect to the reality of interdependence. The international financial institutions, particularly the International Monetary Fund (IMF) and the World Bank, must play a more progressive role in the international economic system. Those institutions must be equipped with sufficient financial resources and the requisite flexibility to foster the resumption of growth and investment and the reactivation of the development process. This is even more important at this time when access to concessional assistance and other transfers of financial resources have become increasingly difficult. It is imperative, however, that those institutions, while not abandoning short-term solutions, adopt an approach more responsive to the long-term needs of developing countries.
There is no more striking illustration of the inequities and imbalances of the international economic system than the staggering dimensions of the external debt of the developing countries, which is now in excess of $700 billion. The most important factor influencing the dramatic and inexorable growth in indebtedness has been exorbitant rates of interest unilaterally imposed. Each debtor nation thus finds itself cast in the role of a modern-day Sisyphus, even more overwhelmed today by a debt which it thought it had lessened the day before.
Developing countries, laboring under the harsh measures of internal adjustments necessary to settlement their external debt commitments, now find themselves in the paradoxical position of being net exporters of capital to the developed creditor countries. Should such an anomalous situation be allowed to persist, it will impede growth and development in the developing countries and will result in political and economic instability, the ripple effect of which would be felt across the entire international spectrum.
The adjustment of national economies and the rescheduling of debts, however innovative, will not provide a lasting solution but will only cause the system to muddle from crisis to crisis. That seemed to have been sensed last September at the annual meeting of the World Bank and the Fund at Seoul, when the need for a new and comprehensive approach to the problem of external indebtedness was identified. Trinidad and Tobago will therefore support any effort or initiative to promote a structured intergovernmental dialog which will involve commercial banks and the international financial institutions.
Declining economic activity in developing nations has created a number of serious human problems. In most developing countries the youth constitute the largest percentage of the population. There must be adequate opportunities and options for their creative energies, aspirations and idealism. Depressed economies inhibit opportunities for the young and frustrate their potential. Only a vibrant, expanding world economy and an orderly international political system can contribute to the full realization of the hopes and aspirations of our future generations.
The United Nations has a crucial role to play in the resolution of social, political and economic problems which beset the international community. It is therefore necessary to strengthen its structure and its mechanisms and to review continually the programs and activities of the Organization to ensure that it keeps pace with the demands of a constantly changing global society while retaining its effectiveness. The report of the Group of 18 has raised many fundamental and sensitive issues. In its report, the Group attempts to provide a frank appraisal of the factors that have led our Organization into its present difficulties and to provide a range of far-reaching measures that could undoubtedly enhance its efficiency and integrity.
My delegation will participate fully at the appropriate time in the deliberations on the recommendations made by that Group. However, we wish to sound a note of caution. In seeking the necessary improvements, we must ensure that we do not impair the structure and mechanisms we have nurtured to achieve the goals of the United Nations. That is the spirit in which Trinidad and Tobago will approach the search for greater financial and administrative efficiency. We must emphasize, however, that the decision-making process of the United Nations must not be vested only in those who desire to preserve their political and economic preeminence. It must accord with and give full recognition to the principle of the sovereign equality of all States.
There are difficult times ahead of us. In addressing the question of the responsibility of the United Nations in maintaining international peace and security, it has become fashionable to assert that the Organization must be made more effective if its credibility is to be maintained. We must recognize, however, that it is we, the Member States, who constitute the United Nations. The responsibility for the effectiveness of the Organization devolves upon every single one of us. It is in the discharge of that collective responsibility that the strength and effectiveness of our Organization will be enhanced. It is upon a strong and effective United Nations that States, particularly small States, rely as a guarantor and protector of their sovereignty and independence. Member States must therefore comply with the obligations of the Charter, observe scrupulously the fundamental tenets of international relations and respect unreservedly the equality and sovereignty of all Members of our international community. If we do not, the
United Nations system will weaken and collapse, parochial interests based on force will become paramount and anarchy and chaos will be the order of the day.
Last year the special session to commemorate the first 40 years of the Organization provided a welcome opportunity for us to pause in our annual deliberations as an Assembly, to reflect upon our achievements and our failures. It was a salutary pause that should both have refreshed and reinvigorated our Organization, enabling us as it did to draw encouragement and inspiration from the achievers its and to profit from and take to heart the lessons of the failures, in preparation for the greater tasks that still lie ahead of us.
As we move towards the twenty-first century, let us not do so with our minds and eyes focused on the past. Let us, rather, drawing upon the wisdom and experience of the past and ever conscious of the awesome responsibility that history has entrusted to us as Members of this Organization, press forward confidently, but with humility, with our efforts to help shape a better, brighter and safer future for mankind and, in particular, for our youth, to whom we must in due course pass on the torch of the preservation of this planet and of the welfare and progress of its peoples.





